Title: Thomas Jefferson to Lewis A. Pauly, 18 September 1812
From: Jefferson, Thomas
To: Pauly, Lewis A.


          Sir Monticello Sep. 18. 12.
          I have recieved a letter from mr Oster with a copy of an opinion of mr Tazewell in the case of M. de Beauvois, very much in conformity with what I wrote to you. I presume the inclosed letter covers a copy of the same opinion for you. should it not, if you will be so good as to drop me a line saying so, I will forward to you my copy, that the proceedings advised may be immediately instituted. Accept the assurance of my esteem & respect
          
            Th:
            Jefferson
        